Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gavriloff (U.S. Patent 6,371,855 B2).
As to Claim 1: Gavriloff teaches a method for allowing a user of a fantasy sports contest application to maintain a fantasy sports team roster (Abst.). Gavriloff automatically determines at least one change to be made to the fantasy sports team roster (autoselect, Figs. 4, 5). Gavriloff provides the player with the ability to select to have the at least one change made in the fantasy sports team roster and makes the at least one change to the fantasy sports team roster (Abst).  2:1-30: “In accordance with one aspect of the present invention, there is provided a system for providing ”  See also Claim 1 and Fig. 2 (13:5-14:3, esp. 13:61-14:3).

Conclusion
The claim has the priority date of original parent 10/234,545 (08-30-2022).  All of the parents are continuations with no continuations in part.  The applicants have cancelled all of he claims except for Claim 1, which appears to be a placeholder claim.  The examiner is thus unsure which direction the applicants intend to take the claims and cannot suggest allowable claim language at this time.  The examiner invites the applicants to call the examiner to arrange an interview to discuss the claims and expedite amendment and hopefully allowance.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715